*432Opinion by
Colh, J.
It was stipulated that the merchandise is the same in all material respects as the sensitizing preparations and developer for photo-print paper passed upon in the case of Ozalid Corp. v. United States (T. D. 48969), and that said merchandise is a mixture as provided for in subsection (a) (4) of paragraph 27, consisting in whole or in part of products enumerated in said paragraph 27. In the cited case the merchandise was held dutiable as a mixture of chemical compounds at 26 percent under paragraph 6, inasmuch as it was found that the coal-tar intermediates contained in the prodúcts were not covered by the terms of paragraph 27. In view of the stipulated facts the merchandise here in question 'was held dutiable at 40 percent ad valorem and 7 cents per pound under paragraph 27 as claimed.